Citation Nr: 1516724	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the year 2014 due to use of a back brace.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to September 1985.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 decision of the Durham, North Carolina, VA Medical Center (VAMC), that denied entitlement to a clothing allowance for the year 2014.  The Veteran perfected an appeal concerning the denial of a clothing allowance due to use of a back brace.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The brace provided to the Veteran for his service-connected low back disability tends to cause wear and tear of his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the year 2014 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the back brace that he wears for service-connected low back disability warrants a clothing allowance.

In pertinent part, 38 C.F.R. § 3.810(a)  authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
§ 3.810(a)(1)(ii)(A).

The Veteran reports that his lumbar brace (corset) is comprised of metal rods that definitely cause wear and tear to the clothing that he wears over it.  He indicates that his medical provider had recommended several braces over the years and that after trying different ones, he has found that the metal one helps him the most to cope and function with his low back disability.  The Veteran's statements concerning his observations of wear and tear to his clothing are both competent and credible.  There is no information in the claims file that tends to indicate that the back brace would not cause such wear and tear.  Accordingly, it is reasonably established that the Veteran meets the criteria for an award of a clothing allowance for 2014 due to his back brace.  


ORDER

Entitlement to a clothing allowance for the year 2014 due to use of a back brace is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


